Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
2.	Applicant's election with traverse of Invention I with claims 1-10 and 17-20 in the reply filed on October 29,2021 is acknowledged.  The traversal is on the grounds that  "Applicants respectfully traverse the restriction requirement and submit that Invention I and Invention II of the present application are similar to each other, so that a single search would readily cover all inventions without placing a serious burden on the Examiner”.  
This is not found persuasive because Inventions I and II are related as process of making and product made.  The inventions are distinct if either or both of the following can be shown: (1) that the process as claimed can be used to make another and materially different product or (2) that the product as claimed can be made by another and materially different process (MPEP § 806.05(f)).  In the instant case the product as claimed can be made by a materially different process such as manufacturing process to make rollable or flexible displays using electronic ink, Gyricon, Organic LCD, OLED or QLED.
Further on, it is reminded that during prosecution, Applicant can choose to claim Invention II that requires function and operations or steps (avoiding to claim most of the structure) while at the same time claim Invention I with the corresponding structure that does not necessarily require the specific function and operations or steps of Invention II. 
The requirement is still deemed proper and is therefore made FINAL.

Priority
3.	Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). The certified copy has been filed in parent Application No. CN 2019112029643, filed on November 29, 2019.

Information Disclosure Statement
4.	The information disclosure statement (IDS) submitted on April 30,2021 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.


Claim Rejections - 35 USC § 103
5.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

6.	The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:

2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
7.	Claims 1-3, 7 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over ZHOU et al( US 2017/0353717 A1: cited in IDS by Applicant)(hereinafter Zhou) in view of WANG AOLI(Machine translation of CN 204229762 U)(hereinafter Wang).
Regarding claim 1, Zhou discloses a display apparatus [See Figs. 1-9 regarding light field display device], comprising: 
a flexible display component layer [See at least Figs. 1b-2, 4a-4b, 9,  par. 0055, 0085, 0139 regarding flexible display], wherein the flexible display component layer has a light exit surface and a non-light exit surface opposite to the light exit surface, and the light exit surface is a surface via which light emitted by the flexible display component layer exits therefrom[See at least Figs. 1b-2, 4a-4b, 9,  par. 0055, 0085, regarding The flexible display at least comprises a flexible substrate and multiple display pixels formed on the flexible substrate, wherein the flexible substrate may have various changes such as stretching and bending when meeting a certain condition, so as to adjust display pixel density distribution thereof. The display pixel may comprise, but not limited to, at least one light emitting unit. The light emitting unit may comprise, but not limited to a light emitting diode (LED) light emitting unit and an organic light emitting diode (OLED) light emitting unit. A light emitting color of the light emitting unit may be determined according to an actual requirement, and the light emitting unit may comprise, but not limited to, one or more light emitting sub-units; the light emitting sub-unit may comprise an LED light emitting sub-unit and an OLED light emitting sub-unit. The multiple light emitting sub-units may comprise, but not limited to, LED light emitting sub-units and OLED light emitting sub-units having different colors such as red (R), green (G) and blue (B)..(One of the surfaces of the flexible display will be light exit surface and one will be non-light exit surface(the one opposed to the direction of light))]; and
 a lens layer disposed at the light exit surface of the flexible display component layer and configured to converge the light [See at least Figs. 1b-2, 4a-4b, 9 and par. 0019, 0053-0054, 0058-0059, 0138 regarding lenslet array is disposed to be close to the display. A propagation direction of light ray from the display is changed by at least one lenslet in the lenslet array, and the light ray having the propagation direction changed is converged through an eye of the user (similar to a lens) to image on a retina of the user…], wherein the lens layer has a first surface facing the flexible display component layer, and the first surface of the lens layer and the light exit surface of the flexible display component layer have a gap therebetween[See at least Figs. 1b-2, 4a-4b, 9 and par. 0019, 0053-0054, 0058-0059, 0138 regarding lenslet array is disposed to be close to the display. The display comprises multiple display regions, one display region comprises multiple display pixels and one display region is corresponding to a lenslet. In other words, in the light field display device, the lenslet array and the display pixels of the display have a one-to-more correspondence, and information of the same part of a to-be-displayed image at different visual angles may be displayed by using multiple display pixels of the display, thereby implementing abundant display properties of a light field image.(As shown in figures, there is a gap between the lenslet array and the light field display)].
Zhou does not explicitly disclose a virtual display device.
However, the implementation of flexible displays or screens in virtual devices was well known in the art at the time of the invention was filed as evident from the teaching of Wang [See Figs. 1-6 and par. 0002,0004, 0008 regarding a flexible screen used by a wearable smart device (such as smart watches, smart wristbands, smart glasses, etc)].
Therefore it would have been obvious before the effective filing date of the claimed inventio to a person having ordinary skill in the art to modify Zhou with Wang teachings by including a virtual display device because this combination has the benefit of providing the implementation of a flexible display or screen with virtual capabilities.
Further on, when combined, Zhou and Wang teach or suggest a curvature adjustment layer disposed on the non-light exit surface of the flexible display component layer, wherein the curvature adjustment layer is configured to deform in response to at least one deformation signal, so as to adjust distances between the first surface of the lens layer and different positions of the light exit surface of the flexible display component layer along a thickness direction of the lens layer[See Zhou: at least Figs. 1-9, par. 0084-0092, 0094-0103 regarding The display performs image display by using the display pixels 11, the multiple display pixels 11 are distributed in an array, and the controllable deformation material part 12 is respectively connected to the multiple display pixels 11. The controllable deformation material part 12 may deform under the action of an external field, ad density distribution of the multiple display pixels 11 is adjusted correspondingly through the deformation of the controllable deformation material part 12. The controllable deformation material part can be deformed by changing a certain external function factor (for example, an external field) applied thereon, and when the external field applied thereon is removed or changed, the deformation of the controllable deformation material part can be restored…. In this way, when the controllable deformation material part is deformed, pitches between the display pixels are adjusted correspondingly, thereby changing the density distribution of the display pixels, and achieving the effect of differentiating the display pixel density distribution for different regions of the display according to an actual requirement… See Wang: at least Figs. 1-6, par. 0017-023 regarding electrorheological fluid 8 and flexible conductive layer 9. The electrorheological fluid layer is composed of two flexible conductive layers 9 and a flexible insulating material 7 distributed in the interval between the two flexible conductive layers 9, and filled in the interval of the flexible insulating material 7. The electrorheological fluid 8 is composed together. The shape of the flexible screen 2 can be changed as required, and this shape can be maintained. Press the switch to allow an external electric field to be applied to the two flexible conductive electrodes 9 for electrical connection. More flexible and convenient.].
Regarding claim 2, Zhou and Wang teach all the limitations of claim 1, and are analyzed as previously discussed with respect to that claim. Further on, Wang teaches or [See at least Fig. 5, par. 0017-023 regarding electrorheological fluid 8 and flexible conductive layer 9. The electrorheological fluid layer is composed of two flexible conductive layers 9 and a flexible insulating material 7 distributed in the interval between the two flexible conductive layers 9, and filled in the interval of the flexible insulating material 7. The electrorheological fluid 8 is composed together.]; 
a plurality of curvature adjustment units disposed in the cavity, wherein each curvature adjustment unit includes a first electrode and a second electrode that are disposed oppositely along the thickness direction of the lens layer[See at least Fig. 5, par. 0017-023 regarding electrorheological fluid 8 and flexible conductive layer 9. The electrorheological fluid layer is composed of two flexible conductive layers 9 and a flexible insulating material 7 distributed in the interval between the two flexible conductive layers 9, and filled in the interval of the flexible insulating material 7. The electrorheological fluid 8 is composed together.(The two flexible conducting layer 9 correspond to the first electrode and the second electrode)], and 
electrorheological fluid located between the first electrode and the second electrode[See at least Fig. 5, par. 0017-023 regarding electrorheological fluid 8 and flexible conductive layer 9. The electrorheological fluid layer is composed of two flexible conductive layers 9 and a flexible insulating material 7 distributed in the interval between the two flexible conductive layers 9, and filled in the interval of the flexible insulating material 7. The electrorheological fluid 8 is composed together.(The two flexible conducting layer 9 correspond to the first electrode and the second electrode and the electrorheological fluid 8 is located between the two flexible conducting layers 9)]; and 
a plurality of separating walls disposed in the cavity, wherein electrorheological fluid of every two adjacent curvature adjustment units are separated by at least one separating wall[See at least Fig. 5, par. 0017-023 regarding electrorheological fluid 8 and flexible conductive layer 9. The electrorheological fluid layer is composed of two flexible conductive layers 9 and a flexible insulating material 7 distributed in the interval between the two flexible conductive layers 9, and filled in the interval of the flexible insulating material 7. The electrorheological fluid 8 is composed together.(The two flexible conducting layer 9 correspond to the first electrode and the second electrode and the electrorheological fluid 8 is located between the two flexible conducting layers 9 and the flexible insulating material 7 separate the electrorheological fluid 8)].  
Regarding claim 3, Zhou and Wang teach all the limitations of claim 2, and are analyzed as previously discussed with respect to that claim. Further on, Wang teaches or suggests wherein all first electrodes are disposed on the non-light exit surface of the flexible display component layer, and all second electrodes are disposed on a surface of the curvature adjustment base layer facing the flexible display component layer[See at least Fig. 5, par. 0017-023 regarding electrorheological fluid 8 and flexible conductive layer 9. The electrorheological fluid layer is composed of two flexible conductive layers 9 and a flexible insulating material 7 distributed in the interval between the two flexible conductive layers 9, and filled in the interval of the flexible insulating material 7. The electrorheological fluid 8 is composed together.(The two flexible conducting layer 9 correspond to the first electrode and the second electrode. One being disposed on the non-light exit surface and the other facing the flexible display layer)].  
Regarding claim 7, Zhou and Wang teach all the limitations of claim 2, and are analyzed as previously discussed with respect to that claim. Further on, Wang teaches or suggests wherein a material of the plurality of separating walls and the sealing wall is a sealant[See at least Fig. 5, par. 0017-023 regarding electrorheological fluid 8 and flexible conductive layer 9. The electrorheological fluid layer is composed of two flexible conductive layers 9 and a flexible insulating material 7 distributed in the interval between the two flexible conductive layers 9, and filled in the interval of the flexible insulating material 7. The electrorheological fluid 8 is composed together.(The two flexible conducting layer 9 correspond to the first electrode and the second electrode and the electrorheological fluid 8 is located between the two flexible conducting layers 9 and the flexible insulating material 7 separate the electrorheological fluid 8 and at the same time configured to work as a sealant)]..  
	Regarding claim 17, Zhou and Wang teach all the limitations of claim 1, and are analyzed as previously discussed with respect to that claim. 
Further on,  Zhou teaches or suggests a method of controlling the virtual display apparatus according to claim 1, the virtual display apparatus further comprising a [See Zhou: at least Figs. 1a-9, and par. 0140 regarding imaging control apparatus], the method comprising:
 receiving, by the controller, image data of an image to be displayed by the flexible display component layer[See Zhou:  at least Figs. 6-7, par. 0113-0123 regarding  the light field display control apparatus provided in the embodiment of the present application may further comprise: a vision information acquiring module 55, and the vision information acquiring module 55 is configured to acquire the vision information of the user. The vision information may be acquired at once, and may also be acquired dynamically in a process of image displaying, so as to implement dynamic adjustment of a processing result by tracking eyes of the user, to cause that the light field image displayed when the eye viewing position of the user is changed is a certain focal point aligned image relative to the current viewing position of the user, thereby improving the viewing effect and improving the user experience…]; 
obtaining, by the controller, at least one deformation signal according to the image data[See Zhou:  at least Figs. 6-7, par. 0113-0123 regarding Optionally, the target pixel density distribution information determining sub-module 5114 comprises: a deformation control information determining unit 51141 and a deformation controlling unit 51142. The deformation control information determining unit 51141 is configured to determine deformation control information of a controllable deformation material part according to the target pixel density distribution information; and the deformation controlling unit 51142 is configured to control, according to the deformation control information, the controllable deformation material part to deform, so as to adjust the display pixel density distribution of the display correspondingly through the deformation of the controllable deformation material part. The controllable deformation material part can be deformed by changing a certain external function factor (for example, an external field) applied thereon, and when the external field applied thereon is removed or changed, the deformation of the controllable deformation material part can be restore…];
 sending, by the controller, the at least one deformation signal to the curvature adjustment layer in response to receiving an adjustment signal, so that the curvature adjustment layer deforms in response to the at least one deformation signal to adjust distances between the first surface of the lens layer and different positions of the light exit surface of the flexible display component layer along the thickness direction of the lens layer [See Zhou: at least Figs. 6-7, par. 0090, 0113-0123 regarding The deformation control information determining unit 51141 is configured to determine deformation control information of a controllable deformation material part according to the target pixel density distribution information; and the deformation controlling unit 51142 is configured to control, according to the deformation control information, the controllable deformation material part to deform, so as to adjust the display pixel density distribution of the display correspondingly through the deformation of the controllable deformation material part. The controllable deformation material part can be deformed by changing a certain external function factor (for example, an external field) applied thereon, and when the external field applied thereon is removed or changed, the deformation of the controllable deformation material part can be restored. The optional controllable deformation material part is at least made of one or more of the following controllable deformation materials: a piezoelectric material, an electroactive polymer, a photoinduced deformation material, and a magnetostrictive material. The solution adjusts the pixel distribution of the display by controlling the deformation of the controllable deformation material part, and the solution is simple and is easy to implement.].  

8.	Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over ZHOU et al( US 2017/0353717 A1: cited in IDS by Applicant)(hereinafter Zhou) in view of WANG AOLI(Machine translation of CN 204229762 U)(hereinafter Wang) in further view of CHEN(US 2021/0003900 A1)(hereinafter Chen).
	Regarding claim 8, Zhou and Wang teach all the limitations of claim 1, and are analyzed as previously discussed with respect to that claim. 
Zhou and Wang do not explicitly disclose wherein the lens layer is a planar metalens.  
However, the use of planar or flat metalenses in display systems is very well known in the art at the time of the invention was filed as evident from the teaching of Chen[See par. 0044 regarding flat metalens 4 in Fig. 4A that correspond to a lens layer disposed next to the self-emissive display 1 and pixels 11.]. 
Therefore it would have been obvious before the effective filing date of the claimed inventio to a person having ordinary skill in the art to modify Zhou and Wang with Chen teachings by including “wherein the lens layer is a planar metalens” because this .

9.	Claims 9  and 10 are rejected under 35 U.S.C. 103 as being unpatentable over ZHOU et al( US 2017/0353717 A1: cited in IDS by Applicant)(hereinafter Zhou) in view of WANG AOLI(Machine translation of CN 204229762 U)(hereinafter Wang) in further view of BAEK et al.(US 2020/0295308 A1)(hereinafter Baek).
Regarding claim 9, Zhou and Wang teach all the limitations of claim 1, and are analyzed as previously discussed with respect to that claim. 
Zhou and Wang do not explicitly disclose further comprising a frame sealant disposed between the lens layer and the flexible display component layer to seal the lens layer and the flexible display component layer.
However, Baek, from the same field of endeavor, teaches or suggest further comprising a frame sealant disposed between the lens layer and the flexible display component layer to seal the lens layer and the flexible display component layer [See at least Figs. 6-7, par. 0089-0091 regarding a display panel DP may include a base layer SUB, a circuit layer DP-CL disposed on the base layer SUB, a display element layer DP-OLED, an encapsulation plate CP, and a sealing layer SM. The encapsulation plate CP and the circuit layer DP-CL may be combined through the sealing layer SM disposed in a non-display area NDA in which an image is not generated. As illustrated in FIG. 7, the encapsulation plate CP may be disposed to be separate from the display element layer DP-OLED. In addition, a material having a prescribed refractive index may be disposed between the encapsulation plate CP and the display element layer DP-OLED. The material may be the air or a sealing material.].  
Therefore it would have been obvious before the effective filing date of the claimed inventio to a person having ordinary skill in the art to modify Zhou and Wang with Baek teachings by including “further comprising a frame sealant disposed between the lens layer and the flexible display component layer to seal the lens layer and the flexible display component layer” because this combination will provide a sealing layer between the display and the lens layer of the display apparatus.
Regarding claim 10, Zhou and Wang teach all the limitations of claim 1, and are analyzed as previously discussed with respect to that claim. 
Zhou and Wang do not explicitly disclose wherein the flexible display component layer includes a first flexible base layer and a multi-layer structure stacked along the thickness direction of the lens layer, and the multi-layer structure is closer to the lens layer than the first flexible base layer, wherein, the multi-layer structure includes a second flexible base layer, a light-emitting functional layer and a thin film transistor layer that are stacked; the second flexible base layer is disposed at a side of the light-emitting functional layer proximate to the lens layer, and the thin film transistor layer is disposed at another side of the light-emitting functional layer proximate to the first flexible base layer.  
However, Baek, from the same field of endeavor, teaches wherein the flexible display component layer includes a first flexible base layer and a multi-layer structure stacked along the thickness direction of the lens layer, and the multi-layer structure is closer to the lens layer than the first flexible base layer, wherein, the multi-layer structure includes a second flexible base layer, a light-emitting functional layer and a thin film See at least Figs. 3-7, par. 0054, 0069-0076, 0089-0091 regarding The display panel DP may be a rigid display panel or a flexible display panel. For the flexible display panel, the shape may be modified by an operation of bending, folding, rolling, or the like. As an example of the inventive concepts, the display panel DP may include an organic light emitting element…The display element layer DP-OLED is disposed on the circuit layer DP-CL. For example, the display element layer DP-OLED may be disposed to correspond to the display area DA. The display element layer DP-OLED may include a display element, for example, an organic light emitting diode.  The circuit layer DP-CL may include a plurality of insulation layers BFL, 10, 20, and 30, and a thin film transistor TFT. (As seen in Figs. 3-4 and 6-7, these layers are stacked)].
Therefore it would have been obvious before the effective filing date of the claimed inventio to a person having ordinary skill in the art to modify Zhou and Wang with Baek teachings by including “wherein the flexible display component layer includes a first flexible base layer and a multi-layer structure stacked along the thickness direction of the lens layer, and the multi-layer structure is closer to the lens layer than the first flexible base layer, wherein, the multi-layer structure includes a second flexible base layer, a light-emitting functional layer and a thin film transistor layer that are stacked; the second flexible base layer is disposed at a side of the light-emitting functional layer proximate to the lens layer, and the thin film transistor layer is disposed at another side of the light-emitting functional layer proximate to the first flexible base layer”  because this combination will provide an alternate stacked configuration for the flexible display layer in the display apparatus.

Allowable Subject Matter
10.	Claims 4-6 and 18-20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

References cited, not relied upon
11.	The prior art made of record and not relied upon is considered pertinent to Applicant’s disclosure.
JIA (EP 3905226 A1)
Park(US 2019/0340959 A1)
GAO et al.(US 2018/0372924 A1)
AKIMOTO(US 2018/0204890 A1)
Conclusion
12.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANA J PICON-FELICIANO whose telephone number is (571)272-5252. The examiner can normally be reached Monday-Friday 9:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christopher Kelley can be reached on 571 272 7331. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Ana Picon-Feliciano/Examiner, Art Unit 2482     


/CHRISTOPHER S KELLEY/Supervisory Patent Examiner, Art Unit 2482